Citation Nr: 0914060	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to December 
1945.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at a February 2009 hearing 
before the undersigned.  A transcript of that proceeding has 
associated with the claims folder.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of symptoms of nightmare, flashbacks, 
sleep disturbances, anxiety, intrusive thoughts, daytime 
fatigue, short and long-term memory problems, and 
concentration problems.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted and the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examinations.  Moreover, the Veteran's 
statements in support of the claim are of record, to include 
his February 2009 hearing testimony before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified. The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability ratings are determined by applying the criteria  
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be  
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49  
(1990).  

As is the case here, it is observed that the present appeal 
stems from an initial rating assignment.  As such, the Board 
must consider the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the present case, the Veteran is claiming entitlement to 
an increased rating for PTSD.  In a rating decision of August 
2007 the RO granted service connection for PTSD and assigned 
a 10 percent evaluation effective November 29, 2006, the date 
of the initial claim.  In a rating decision of June 2008, the 
RO increased the evaluation to 30 percent disabling effective 
November 29, 2006.  Therefore, throughout the rating period 
on appeal, a 30 percent  evaluation has been in effect for 
PTSD pursuant to DC 9411, the general rating formula for 
mental disorders.  

In order to be entitled to the next-higher 50 percent 
evaluation under the general rating formula, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The Board has reviewed the evidence of record and finds 
support for the next-higher 50 percent rating under 
Diagnostic Code 9411.  Indeed, VA outpatient treatment 
records dated from March 2006 to June 2007 show a multitude 
of symptoms, including intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, impaired memory, 
problems with concentration, anxiety, variable mood including 
depression, daytime fatigue and a decrease in interest in 
activities.  

Also supporting a 50 percent evaluation is testimony provided 
by the Veteran and his wife at the hearing that he has 
experienced an increase in nightmares and sleep disturbances.  
He also had problems with short term and long term memory 
including at times forgetting how to get back to the house 
from picking up the mail at the mailbox.  He also endorsed 
disorientation as to time and place, panicky feelings, vision 
problems and the inability to stay focused.  The Board notes 
that the Veteran and his wife are competent to relate 
symptoms as observed through their senses.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, they are competent 
to relate the symptoms described above.  Moreover, the 
undersigned had an opportunity to observe the Veteran and his 
wife during the hearing and finds their testimony to be 
credible. 

Furthermore, in finding that a 50 percent rating is 
warranted, the Board has considered the Veteran's Global 
Assessment of Functioning (GAF) scores noted throughout the 
record.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

In the present case, the VA examinations and outpatient 
treatment records indicate GAF scores primarily of 45 and 60.  
Under DSM-IV, GAF scores of 60 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Scores of 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

The reported GAF scores of 45-60 support a 50 percent 
evaluation, as they are indicative of moderate to serious 
occupational and social impairment.  

However, an evaluation in excess of 50 percent is not 
justified.  Indeed, the competent evidence does not establish 
speech or thought disorders.  To the contrary, the VA 
examination in April 2007 reflected unremarkable speech.  
Moreover, outpatient treatment records consistently reflected 
speech to be of normal rate and rhythm.  There was no 
evidence of a thought disorder.  The competent evidence also 
fails to show obsessional rituals which interfere with 
routine activities.  Moreover, the Veteran was routinely 
found to have no suicidal or homicidal ideations or thoughts.  
Furthermore, there is no indication that the Veteran is 
unable to maintain his personal appearance and hygiene. 
Therefore, the Board finds that the overall evidence reveals 
a disability picture more nearly approximated by a 50 percent 
rating than the next-higher 70 percent evaluation.

In regards to the reported GAF scores of 45 which connote 
serious symptoms, a higher rating is not justified on this 
basis because, as noted previously, the objective evidence 
does not demonstrate symptoms of suicidal ideation, homicidal 
ideations, severe obsessional rituals, or impairment in 
reality testing or communication.  Moreover, the Veteran's 
PTSD has consistently been described to be no more than 
moderate in severity.  Despite the GAF scores of 45, the 
objective symptoms do not reflect symptoms of such severity 
as to warrant a 70 percent rating.  

In conclusion, the evidence supports a 50 percent rating for 
PTSD throughout the rating period on appeal, but does not 
warrant an evaluation in excess of that amount.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). An 
extra-schedular evaluations is for

consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996). An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008). If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization. Id. at 115-116. When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.

ORDER

An initial rating of 50 percent for PTSD, but no higher, is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


